Case 1l-Ly-4lo00-€SS DOC zco-L Filed Vo/Os/ly Entered Oo/Os/ly LfiUcizo
Case 1-19-41555-cec Doci11 Filed 04/16/19 Entered 04/16/19 12:31:57

HEARING DATE: MAY 22, 2019
HEARING TIME: 2:30 P.M.

TARTER KRINSKY & DROGIN LLP
Attorneys for Factory Lessor, LLC
1350 Broadway, 11!" Floor

New York, New York 10018

(212) 216-8000

Rocco A. Cavaliere, Esq.

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK
. “ Xx

 

In re:
Chapter 11
PEEQ MEDIA LLC,
Case No.: 19-41555 (cec)
Debtor.
x
NOTICE OF MOTION OF FACTORY LESSOR, LLC FOR AN
ORDER (I) PURSUANT TO § 365(d)(3) OF THE BANKRUPTCY CODE
COMPELLING THE DEBTOR TO PAY ALL OUTSTANDING POST-PETITION
OBLIGATIONS AND (II) GRANTING ADDITIONAL AND RELATED RELIEF

 

TO: THE HONORABLE CARLA E. CRAIG
CHIEF UNITED STATES BANKRUPTCY JUDGE

PLEASE TAKE NOTICE, that upon the motion (the “Motion”) dated April 15, 2019,
Factory Lessor, LLC (the “Landlord’”) shall move before the Honorable Carla E. Craig, Chief
United States Bankruptcy Judge, in her courtroom at the United States Bankruptcy Court, Eastern
District of New York, 271-C Cadman Plaza East, Brooklyn, New York, 11201, on May 22, 2019
at 2:30 p.m.. or as soon thereafter as counsel may be heard, for an order (1) compelling the
Debtor to pay Landlord all unpaid post-petition obligations due the Landlord pursuant to section
365(d)(3) of the Bankruptcy Code, and (ii) granting such other additional and related relief as

this Court deems just and proper.

{Client/007989/55/01807374.DOC;] }
Case 1-Ly-4lo00-eSS DOC Zo-L Filed OO/Us/ly Entered Ub/Os/ly 1Lfi0ZiZo
Case 1-19-41555-cec Doc11 Filed 04/16/19 Entered 04/16/19 12:31:57

PLEASE TAKE FURTHER NOTICE, that objections, if any, to the relief requested in the
Motion shall be (i) filed with the Clerk of the Bankruptcy Court on the Court’s ECF system; and
served upon (ii) Tarter Krinsky & Drogin LLP, 1350 Broadway, 11" Floor, New York, New York
10018, Attn: Rocco Cavaliere, Esq. and (iii) delivered to the chambers of the Honorable Carla E.
Craig, United States Bankruptcy Judge, so that same are received on or before 5:00 p.m. on May 15,
2019.

Dated: New York, New York
April 16, 2019

TARTER KRINSKY & DROGIN LLP
Attorneys for Factory Lessor, LLC

By:_s/ Rocco A. Cavaliere
Rocco A. Cavaliere
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000

{Client/007989/55/01807374.DOC;] }
